


NOTICE OF FINAL AGREEMENT
 
Principal
$4,424,392.04
Loan Date
03-31-2010
Maturity
01-10-2011
Loan No
1089922418
Call / Coll
410 /4
Account
MACC PE00
Officer
755
Initials
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.



Borrower:
MACC PRIVATE EQUITIES, INC.
101 2ND ST SE SUITE 800
CEDAR RAPIDS, IA 52401-1219
 
Lender:
CEDAR RAPIDS BANK AND TRUST COMPANY
500 1st AVENUE NE STE 100
CEDAR RAPIDS, IA  52401



IMPORTANT:  READ BEFORE SIGNING.  THE TERMS OF THE LOAN AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.  NO OTHER TERMS
OR ORAL PROMISES NOT CONTAINED IN THE WRITTEN LOAN AGREEMENT MAY BE LEGALLY
ENFORCED.  BORROWER MAY CHANGE THE TERMS OF THE LOAN AGREEMENT ONLY BY ANOTHER
WRITTEN AGREEMENT.
 
As used in this Notice, the following terms have the following meanings:
 
Loan.  The term “Loan” means the following described loan:  a Variable Rate
Nondisclosure Loan to a Corporation for $4,424,392.04 due on January 10, 2011.
 
Loan Agreement.  The term “Loan Agreement” means one or more promises,
promissory notes, agreements, undertakings, security agreements, deeds of trust
or other documents, or commitments, or any combination of those actions or
documents, relating to the Loan, including without limitation, the following:
LOAN DOCUMENTS
Change in Terms Agreement
Notice of Final Agreement
Disbursement Request and Authorization
Third Amendment to Business Loan Agreement and Security Agreements
Parties:  The term “Parties” means CEDAR RAPIDS BANK AND TRUST COMPANY and any
and all entities or individuals who are obligated to reply the loan or have
pledged property as security for the Loan, including without limitation the
following:
 
Borrower:                      MACC PRIVATE EQUITIES, INC.
 
 



Each Party who signs below, other than CEDAR RAPIDS BANK AND TRUST COMPANY,
acknowledges, represents, and warrants to CEDAR RAPIDS BANK AND TRUST COMPANY
that it has received, read and understood the Notice of Final Agreement.  This
Notice is dated March 31, 2010.
 
BORROWER:
 

 MACC PRIVATE EQUITIES INC.            
By:
/s/  Travis T. Prentice
By:
/s/ Derek J. Gaertner      Travis T. Prentice, President & CEO of MACC    Derek
J. Gaertner, CFO & COO of MACC PRIVATE EQUITIES, INC.      PRIVATE EQUITIES,
INC.                

 
LENDER:



CEDAR RAPIDS BANK AND TRUST COMPANY

 X  /s/ John Hall     John Hall, Asst. Vice President  

 
 

 




LASER PRO Lending Ver. 5.48.10.001 Copr. Harland Financial Solutions, Inc. 1997,
2010.  All Rights Reserved – IA W:\CRB\CFNLPL\DOC20C.FC  TR-4780 PR-9
